 

Exhibit 10.4

 

STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT (as it may be amended, supplemented or restated from
time to time in accordance with the terms of this Standstill Agreement, the
“Standstill Agreement”), dated as of August 28, 2020 (the “Effective Date”), is
made by and among (i) Utz Brands, Inc., a Delaware corporation formerly known as
Collier Creek Holdings, a Cayman Islands exempted company (“PubCo”); (ii) Series
U of UM Partners, LLC, a series of a Delaware limited liability company (“Series
U”); (iii) Series R of UM Partners, LLC, a series of a Delaware limited
liability company (“Series R” and, together with Series U, the “Sellers”); (iv)
Collier Creek Partners LLC, a Delaware limited liability company; (v) (A) Chinh
E. Chu, (B) CC Collier Holdings, LLC, a Delaware limited liability company, (C)
Roger K. Deromedi, (D) Roger K. Deromedi, as Trustee of the Roger K. Deromedi
Revocable Trust, Dated 2/11/2000, Amended and Restated 11/9/2011, (E) Jason K.
Giordano and (F) Erika Giordano, each in their capacity as a Founder Holder, and
(vi) Michael W. Rice, Jane E. Rice, Stacie R. Lissette, Dylan B. Lissette, UQF
Holdings, Inc., the Stacie R. Lissette 2012 Generations Trust, the Michael W.
Rice 2009 GST Exempt Family Trust, the Michael W. Rice 2010 Multigenerational
Trust, SRS GP, LLC and Rice Investments II, LP (each, a “Rice Family Party” and,
collectively, the “Rice Family Parties”). Each of PubCo, Sellers, Sponsor, each
Founder Holder and each Rice Family Party may be referred to herein as a “Party”
and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, PubCo has entered into that certain Business Combination Agreement,
dated as of June 5, 2020 (as it may be amended, supplemented or restated from
time to time in accordance with the terms of such agreement, the “BCA”), by and
among PubCo, Utz Brands Holdings, LLC (formerly known as UM-U Intermediate,
LLC), a Delaware limited liability company (the “Operating Company”), and the
Sellers;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the BCA, PubCo, the Sellers, the Sponsor and the Founder Holders entered into
that certain Investor Rights Agreement, dated as of the date hereof, (as it may
be amended, supplemented or restated from time to time in accordance with the
terms of such agreement, the “Investor Rights Agreement”), pursuant to which,
among other things, the Sellers, the Sponsor and the Founder Holders entered
into a nomination and voting agreement with respect to the election of directors
of PubCo; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the BCA and the entry into the Investor Rights Agreement, the Parties desire to
set forth their agreement with respect to certain standstill provisions in
accordance with the terms and conditions of this Standstill Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Standstill Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereby agree as follows:

 



 

 

 

Article I
DEFINITIONS

 

Section 1.1           Definitions. As used in this Standstill Agreement, the
following terms shall have the following meanings:

 

“Action” means any action, suit, charge, litigation, arbitration, or other
proceeding at law or in equity (whether civil, criminal or administrative) by or
before any Governmental Entity.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities, its
capacity as a sole or managing member or otherwise; provided that no Party shall
be deemed an Affiliate of PubCo or any of its subsidiaries for purposes of this
Standstill Agreement.

 

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

“Board” means the board of directors of PubCo.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in the State of New
York.

 

“Bylaws” means the bylaws of PubCo, as in effect on the Closing Date, as the
same may be amended from time to time.

 

“Certificate of Incorporation” means the certificate of incorporation of PubCo,
as in effect on the Closing Date, as the same may be amended from time to time.

 

“Closing Date” has the meaning given to such term in the BCA.

 

“Common Stock” means, without duplication, the Class A common stock, par value
$0.0001 per share, the Class B common stock, par value $0.0001 per share, and
the Class V Common Stock, par value $0.0001 per share, of PubCo, and any
securities of PubCo or any of its subsidiaries that are convertible into or
exchangable or exercisable for any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, as the same shall be in effect from time to time.

 

“Family Member” means with respect to any Person, a spouse, lineal descendant
(whether natural or adopted) or spouse of a lineal descendant of such Person or
any trust created for the benefit of such Person or of which any of the
foregoing is a beneficiary.

 



2

 

 

“Foundation” means The Rice Family Foundation.

 

“Foundation Transfer” has the meaning set forth in the LLC Agreement.

 

“Founder Holder” means each of (a) Chinh E. Chu, (b) CC Collier Holdings, LLC,
(c) Roger K. Deromedi, (d) Roger K. Deromedi, as Trustee of the Roger K.
Deromedi Revocable Trust, Dated 2/11/2000, Amended and Restated 11/9/2011, (e)
Jason K. Giordano and (f) Erika Giordano.

 

“Governmental Entity” means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, arbitrator (public or private) or other body
or administrative, regulatory or quasi-judicial authority, agency, department,
board, commission or instrumentality of any federal, state, local or foreign
jurisdiction.

 

“Laws” means all laws, acts, statutes, constitutions, treaties, ordinances,
codes, rules, regulations, and rulings of a Governmental Entity, including
common law. All references to “Laws” shall be deemed to include any amendments
thereto, and any successor Law, unless the context otherwise requires.

 

“LLC Agreement” means that certain third amended and restated limited liability
company agreement of the Operating Company (as it may be amended, supplemented
or restated from time to time in accordance with the terms of such agreement),
by and among PubCo and the Sellers, to be entered into on the Closing Date.

 

“Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
Governmental Entity.

 

“Permitted Transferee” means (a) with respect to any Person, (i) any Family
Member of such Person, (ii) any Affiliate of such Person, and (iii) any
Affiliate of any Family Member of such Person (excluding any Affiliate under
this clause (iii) who operates or engages in a business which competes with the
business of PubCo or the Operating Company), and (b) with respect to any Seller,
(i) any member of the Rice Family, and (ii) any Affiliate of a member of the
Rice Family (excluding any Affiliate under this clause (ii) who operates or
engages in a business which competes with the business of PubCo or the Operating
Company), but excluding the Foundation (and the Foundation shall not be a
Permitted Transferee of (y) a Seller, or (z) a Permitted Transferee of a Seller,
but the Foundation shall be entitled to the benefit of the Foundation Transfer).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seller Director” has the meaning set forth in the Investor Rights Agreement.

 

“Seller Representative” has the meaning set forth in the Investor Rights
Agreement.

 

“Sponsor” means Collier Creek Partners LLC, or, upon its dissolution, the
Founder Holders.

 



3

 

 

“Sponsor Director” has the meaning set forth in the Investor Rights Agreement.

 

“Sponsor Representative” has the meaning set forth in the Investor Rights
Agreement.

 

Section 1.2           Interpretive Provisions. For all purposes of this
Standstill Agreement, except as otherwise provided in this Standstill Agreement
or unless the context otherwise requires:

 

(a)        the meanings of defined terms are applicable to the singular as well
as the plural forms of such terms.

 

(b)       the words “hereof”, “herein”, “hereunder” and words of similar import,
when used in this Standstill Agreement, refer to this Standstill Agreement as a
whole and not to any particular provision of this Standstill Agreement.

 

(c)        references in this Standstill Agreement to any Law shall be deemed
also to refer to such Law, and all rules and regulations promulgated thereunder.

 

(d)        whenever the words “include”, “includes” or “including” are used in
this Standstill Agreement, they shall mean “without limitation.”

 

(e)        the captions and headings of this Standstill Agreement are for
convenience of reference only and shall not affect the interpretation of this
Standstill Agreement.

 

(f)        pronouns of any gender or neuter shall include, as appropriate, the
other pronoun forms.

 

Article II
STANDSTILL

 

Section 2.1           Standstill.

 

(a)        Each Seller and each Rice Family Party agrees that, for a period
beginning on the Closing Date and ending on the third anniversary of the Closing
Date, it shall not, and shall cause its controlled Affiliates not to, directly
or indirectly:

 

(i)          acquire, agree to acquire, or make any public announcement of any
proposal or offer to acquire any Common Stock (other than as a result of an
issuance of Common Stock in connection with any stock split, pro rata stock
dividend, subdivision (by any equity split, equity distribution,
reclassification, recapitalization or otherwise), combination (by reverse equity
split, reclassification, recapitalization or otherwise) or any transfer between
or among the Sellers and/or Rice Family Parties and/or their respective
controlled Affiliates) if, after consummation of such acquisition, the Sellers
and the Rice Family Parties collectively would Beneficially Own (the “Seller
Shares”) more than 55.8% of the voting power of the Common Stock on a fully
diluted basis (the “Cap”); provided that for purposes of calculating the Seller
Shares subject to the Cap, (A) any shares of Common Stock acquired as a result
of any issuance of Common Stock in connection with any equity award or employee
benefit plan, and (B) shares of Class A Common Stock of PubCo acquired by Dylan
B. Lissette for an aggregate purchase price not to exceed $1 million, in each
case will not be included as Beneficially Owned by any Seller or any Rice Family
Party; or

 



4

 

 

(ii)         other than in connection with any matter recommended by the Board,
enter, agree to enter or make any public announcement of any proposal or offer
to enter into any merger, business combination, recapitalization, restructuring,
tender offer, change in control transaction or other similar extraordinary
transaction involving PubCo or any of its subsidiaries or an acquisition of any
assets of PubCo and its subsidiaries, in any case which would result in the
Sellers and the Rice Family Parties collectively Beneficially Owning more than
the Cap.

 

(b)       Each Seller and each Rice Family Party, on the one hand, for so long
as the Sponsor Representative is entitled to designate a Sponsor Director
pursuant to Sections 2.1(a) and 2.1(c) of the Investor Rights Agreement, and the
Sponsor and each Founder Holder, on the other hand, for so long as the Seller
Representative is entitled to designate a Seller Director pursuant to Sections
2.1(a) and 2.1(b) of the Investor Rights Agreement, shall not, directly or
indirectly, including through any Affiliate within such Party’s control, or
through any other Persons who are part of a “group” (as defined in Section 13(d)
of the Exchange Act) with such Party, make, engage in, or in any way, directly
or indirectly, participate in any “solicitation” of “proxies” (as such terms are
used in the rules of the SEC, but without regard to the exclusion set forth in
Rule 14a-1(l)(2)(iv) of the Exchange Act) to vote, or seek to influence any
other Person with respect to voting of, any voting securities of PubCo or any
securities convertible or exchangeable into or exercisable for any such
securities, in each case in favor of the election of any Person as a director
who is not nominated pursuant to the Investor Rights Agreement or by the Board
(or its nominating committee) or to approve stockholder proposals with respect
to any provision of this Section 2.1(b) and Section 2.1(c).

 

(c)        Until the annual meeting of stockholders held by PubCo after the
third anniversary of the Closing Date, each Seller, each Rice Family Party, the
Sponsor and each Founder Holder shall not, directly or indirectly, including
through any Affiliate within its control, or through any other Persons who are
part of a “group” (as defined in Section 13(d) of the Exchange Act) with such
Party, other than in accordance with the Investor Rights Agreement:

 

(i)          act, alone or in concert with others, to nominate or elect any
Person as a director who is not nominated pursuant to the Investor Rights
Agreement or by the Board (or its nominating committee) or propose any matter
covered by this Section 2.1(c) to be voted upon by the stockholders of PubCo;

 

(ii)         take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, engaging or influencing the Board with
respect to any plans or proposals to change the number or term of directors or
to fill any vacancies on the Board, (B) any other material change with respect
to the governance of PubCo, (C) seeking to have PubCo waive provisions in or
make amendments or modifications to the Certificate of Incorporation or Bylaws,
or (D) a change to the composition of the Board, in each case, other than by
making a non-public proposal or request to the Board (or its nominating
committee);

 



5

 

 

(iii)        publicly disclose any intention, plan or arrangement inconsistent
with any provision of Section 2.1(b) and this Section 2.1(c);

 

(iv)        knowingly assist or knowingly encourage or enter into any
negotiations, agreements or other contracts with any other Persons which would
(or the consummation of the transactions contemplated thereby would) violate any
provision of Section 2.1(b) and this Section 2.1(c);

 

(v)         with respect to any provision of Section 2.1(b) and this
Section 2.1(c), (x) form, join or in any way participate in (subject to
Section 2.1(d)) a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), except with respect to any group consisting of the Sellers and
the Rice Family Parties, on the one hand as applicable, or the Sponsor and the
Founder Holders, on the other hand as applicable, with respect to any shares of
Common Stock (including knowingly selling shares of Common Stock to any such
group); (y) call, or seek to call, a meeting of the stockholders of PubCo or
initiate any stockholder proposal for action by stockholders of PubCo with
respect to a matter described in Section 2.1(b) or this Section 2.1(c); or (z)
take any action that would reasonably be expected to require PubCo to make a
public announcement regarding a matter described in Section 2.1(b) or this
Section 2.1(c); or

 

(vi)        enter into any negotiations, agreements or understandings with any
third party with respect to a matter described in Section 2.1(b) or this
Section 2.1(c), or knowingly encourage, seek to persuade, or knowingly assist
any third party to take any action or make any public statement with respect to
a matter described in Section 2.1(b) or this Section 2.1(c) or direct or
knowingly assist any Person to do any of the foregoing set forth in this clause
(vi), or make any public statement inconsistent with any provision of
Section 2.1(b) or this Section 2.1(c).

 

(d)        Notwithstanding anything in this Agreement to the contrary, the
foregoing provisions of Section 2.1(a), Section 2.1(b), and Section 2.1(c) shall
not, and are not intended to:

 

(i)          prohibit any Party or its controlled Affiliates from privately
communicating with, including making any offer or proposal to, the Board;

 

(ii)         restrict in any manner how a Party or its controlled Affiliates
vote their Common Stock or other Common Stock, except as provided in the
Investor Rights Agreement or Section 2.1(b) of this Standstill Agreement;

 

(iii)        restrict the manner in which any Seller Director or Sponsor
Director may (A) vote on any matter submitted to the Board or the stockholders
of PubCo, (B) participate in deliberations or discussions of the Board
(including making suggestions or raising issues to the Board) in his or her
capacity as a member of the Board, or (C) take actions to the extent reasonably
taken in connection with his or her exercise of legal duties and obligations as
a member of the Board or refrain from taking any action prohibited to the extent
reasonably not taken in connection with his or her legal duties and obligations
as a member of the Board; or

 

(iv)        restrict any Seller or Rice Family Party or Sponsor or Founder
Holder or any of such Party’s Permitted Transferees from selling or transferring
any of its Common Stock so long as, in each case, such sale or transfer is in
accordance with the Investor Rights Agreement; provided, that the joinder
executed by any Permitted Transferee in connection with such sale or transfer
shall include an obligation to be bound by this Standstill Agreement.

 



6

 

 

Article III
GENERAL PROVISIONS

 

Section 3.1           Assignment; Successors and Assigns; No Third Party
Beneficiaries.

 

(a)        Except as otherwise permitted pursuant to this Standstill Agreement,
no Party may assign such Party’s rights and obligations under this Standstill
Agreement, in whole or in part, without the prior written consent of the Seller
Representative, in the case of an assignment by the Sponsor or a Founder Holder,
or the Sponsor Representative, in the case of an assignment by a Seller or a
Rice Family Party. Any such assignee may not again assign those rights, other
than in accordance with this Article III. Any attempted assignment of rights or
obligations in violation of this Article III shall be null and void.

 

(b)       All of the terms and provisions of this Standstill Agreement shall be
binding upon the Parties and their respective successors, assigns, heirs and
representatives, but shall inure to the benefit of and be enforceable by the
successors, assigns, heirs and representatives of any Party only to the extent
that they are permitted successors, assigns, heirs and representatives pursuant
to the terms of this Standstill Agreement.

 

(c)        Nothing in this Standstill Agreement, express or implied, is intended
to confer upon any Party, other than the Parties and their respective permitted
successors, assigns, heirs and representatives, any rights or remedies under
this Standstill Agreement or otherwise create any third party beneficiary
hereto.

 

Section 3.2           Termination. Notwithstanding anything to the contrary
contained herein, this Agreement shall immediately and without further action by
any of the Parties, automatically terminate upon the termination of the Investor
Rights Agreement, provided that prior to such time (a) Section 2.1(a) shall
terminate on the third anniversary of the Closing Date and (b) Section 2.1(c)
shall terminate on the date of the first annual meeting of stockholders held by
PubCo after the third anniversary of the Closing Date.

 

Section 3.3           Severability. If any provision of this Standstill
Agreement is determined to be invalid, illegal or unenforceable by any
Governmental Entity, the remaining provisions of this Standstill Agreement, to
the extent permitted by Law shall remain in full force and effect.

 

Section 3.4           Entire Agreement; Amendments; No Waiver.

 

(a)        This Standstill Agreement, the Investor Rights Agreement, the BCA,
the LLC Agreement, and all other Ancillary Agreements (as such term is defined
in the BCA), constitute the entire agreement among the Parties with respect to
the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements, understandings and discussions, whether oral or
written, relating to such subject matters and there are no warranties,
representations or other agreements among the Parties in connection with such
subject matters except as set forth in this Standstill Agreement and therein.
Nothing in this Standstill Agreement shall limit the rights of any Person under
Article II of the Investor Rights Agreement.

 



7

 

 

(b)        No provision of this Standstill Agreement may be amended or modified
in whole or in part at any time without the express written consent of the
Parties and, in the case of PubCo, the unanimous vote of the members of the
Board who are not designated by either the Sellers or the Sponsor.

 

(c)        No waiver of any provision or default under, nor consent to any
exception to, the terms of this Standstill Agreement shall be effective unless
in writing and signed by the Party to be bound and then only to the specific
purpose, extent and instance so provided.

 

Section 3.5           Counterparts; Electronic Delivery. This Standstill
Agreement may be executed and delivered in one or more counterparts and by fax,
email or other electronic transmission, each of which shall be deemed an
original and all of which shall be considered one and the same agreement. No
Party shall raise the use of a fax machine or email to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a fax machine or email as a defense to the
formation or enforceability of a contract and each Party forever waives any such
defense.

 

Section 3.6           Notices. All notices, demands and other communications to
be given or delivered under this Standstill Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered (or, if
delivery is refused, upon presentment) or received by email (with confirmation
of transmission) prior to 5:00 p.m. eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following sending
by reputable overnight express courier (charges prepaid) or (c) three (3)
calendar days following mailing by certified or registered mail, postage prepaid
and return receipt requested. Unless another address is specified in writing
pursuant to the provisions of this Section 3.6, notices, demands and other
communications shall be sent to the addresses indicated below

 

if to PubCo, to:

 

Utz Brands, Inc.

900 High Street

Hanover, PA 17331

Attention: Dylan B. Lissette

Email: 

 

if to the Sellers, to:

 

Series U of UM Partners, LLC
c/o Utz Quality Foods, LLC
900 High Street
Hanover, PA 17331
Attention: Dylan B. Lissette
Email: 

 

with a copy to:

 

Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, PA 19103
Attention: Larry P. Laubach, Esq.
Email: llaubach@cozen.com

 



8

 

 

if to Rice Family Parties, to:

 

c/o Sageworth

1861 Santa Barbara Drive

Lancaster, PA 17601

Attention: Alan Niebel

Email: 

 

with a copy to:

 

Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, PA 19103
Attention: Larry P. Laubach, Esq.
Email: llaubach@cozen.com

 

if to the Sponsor, to:

 

Collier Creek Partners LLC

200 Park Avenue, 58th Floor

New York, NY 10166

Attention: Jason K. Giordano

Email: 

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:     Peter Martelli, P.C.

Lauren M. Colasacco, P.C.

Christian Nagler

Peter Seligson

Email: peter.martelli@kirkland.com

lauren.colasacco@kirkland.com

christian.nagler@kirkland.com

peter.seligson@kirkland.com

 



9

 

 

Section 3.7           Governing Law; Waiver of Jury Trial; Jurisdiction. The Law
of the State of Delaware shall govern (a) all Actions, claims or matters related
to or arising from this Standstill Agreement (including any tort or
non-contractual claims) and (b) any questions concerning the construction,
interpretation, validity and enforceability of this Standstill Agreement, and
the performance of the obligations imposed by this Standstill Agreement, in each
case without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. EACH PARTY TO THIS STANDSTILL AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS STANDSTILL
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS STANDSTILL AGREEMENT AND/OR THE
RELATIONSHIPS ESTABLISHED AMONG THE PARTIES UNDER THIS STANDSTILL AGREEMENT. THE
PARTIES FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH
SUCH PARTY’S LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES SUCH
PARTY’S JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. Each of the
Parties submits to the exclusive jurisdiction of first, the Chancery Court of
the State of Delaware or if such court declines jurisdiction, then to the
Federal District Court for the District of Delaware, in any Action arising out
of or relating to this Standstill Agreement, agrees that all claims in respect
of the Action shall be heard and determined in any such court and agrees not to
bring any Action arising out of or relating to this Standstill Agreement in any
other courts. Nothing in this Section 3.7, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity. Each Party agrees that a final judgment in any Action so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law or at equity.

 

Section 3.8           Specific Performance. Each Party hereby agrees and
acknowledges that it will be impossible to measure in money the damages that
would be suffered if the Parties fail to comply with any of the obligations
imposed on them by this Standstill Agreement and that, in the event of any such
failure, an aggrieved Party will be irreparably damaged and will not have an
adequate remedy at Law. Any such Party shall, therefore, be entitled (in
addition to any other remedy to which such Party may be entitled at Law or in
equity) to seek injunctive relief, including specific performance, to enforce
such obligations, without the posting of any bond, and if any Action should be
brought in equity to enforce any of the provisions of this Standstill Agreement,
none of the Parties shall raise the defense that there is an adequate remedy at
Law.

 

[Signature Pages Follow]

 



10

 

 

IN WITNESS WHEREOF, each of the Parties has duly executed this Standstill
Agreement as of the Effective Date.

 

  PUBCO:       UTZ BRANDS, INC. (f/k/a COLLIER CREEK HOLDINGS)       By: /s/
Dylan B. Lissette   Name: Dylan B. Lissette   Title: Chief Executive Officer    
  SPONSOR:       COLLIER CREEK PARTNERS LLC       By: /s/ Jason K. Giordano  
Name: Jason K. Giordano   Title: Manager

 

[Signature Page - Standstill Agreement]

 



 

 

 

  FOUNDER HOLDERS:       /s/ Chinh E. Chu   Chinh E. Chu       /s/ Jason K.
Deromedi   Roger K. Deromedi       /s/ Jason K. Giordano   Jason K. Giordano    
  /s/ Erika Giordano   Erika Giordano       ROGER K. DEROMEDI REVOCABLE TRUST,
DATED 2/11/2000, AMENDED AND RESTATED 11/9/2011       By: /s/ Roger K. Deromedi
  Name: Roger K. Deromedi   Title: Trustee       CC COLLIER HOLDINGS, LLC      
By: /s/ Chinh E. Chu   Name: Chinh E. Chu   Title: President and Senior Managing
Director

 

[Signature Page - Standstill Agreement]

 



 

 

 

  SELLERS:       SERIES U OF UM PARTNERS, LLC       By: /s/ Dylan B. Lissette  
Name: Dylan B. Lissette   Title: President and Chief Executive Officer      
SERIES R OF UM PARTNERS, LLC       By: /s/ Dylan B. Lissette   Name: Dylan B.
Lissette   Title: President and Chief Executive Officer

 

[Signature Page - Standstill Agreement]

 



 

 

 

THE RICE FAMILY PARTIES:           /s/ Michael W. Rice   /s/ Jane E. Rice
Michael W. Rice   Jane E. Rice       /s/ Stacie R. Lissette   /s/ Dylan B.
Lissette Stacie R. Lissette   Dylan B. Lissette       UQF HOLDINGS, INC.    
STACIE R. LISSETTE 2012 GENERATIONS TRUST       By: /s/ Dylan B. Lissette   By:
/s/ Dylan B. Lissette Name: Dylan B. Lissette   Name: Dylan B. Lissette Title:
President   Title: Trustee       MICHAEL W. RICE 2009 GST EXEMPT FAMILY TRUST  
    MICHAEL W. RICE 2010 MULTIGENERATIONAL TRUST           By: Sageworth Trust
Company, its Trustee   By: Sageworth Trust Company, its Trustee       By: /s/
Timothy P. Brown   By: /s/ Timothy P. Brown Name: Timothy P. Brown   Name:
Timothy P. Brown Title: President & CEO   Title: President & CEO       SRS GP,
LLC     RICE INVESTMENTS II, LP             By: /s/ Michael W. Rice   By:
Michael W. Rice 2009 GST Exempt Family Trust, its general partner Name: Michael
W. Rice     Title: Sole Member   By: Sageworth Trust Company, its Trustee      
    By: /s/ Timothy P. Brown     Name: Timothy P. Brown     Title: President &
CEO

 

[Signature Page - Standstill Agreement]

 



 

 